Name: Commission Regulation (EC) No 207/96 of 2 February 1996 laying down for the first six months of 1996 the detailed rules for the application of a tariff quota for cows and heifers of various mountain breeds, other than those intended for slaughter, originating in certain third countries
 Type: Regulation
 Subject Matter: tariff policy;  means of agricultural production;  cooperation policy;  trade
 Date Published: nan

 3 . 2 . 96 EN Official Journal of the European Communities No L 27/9 COMMISSION REGULATION (EC) No 207/96 of 2 February 1996 laying down for the first six months of 1996 the detailed rules for the application of a tariff quota for cows and heifers of various mountain breeds, other than those intended for slaughter, originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, shown that the sale or purchase of a single batch is a minimum requirement for a transaction to be considered real and viable ; whereas verification of those criteria requires that all applications from the same operator be submitted in the same Member State ;Having regard to the Treaty establishing the EuropeanCommunity, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), and in particular Article 4 (3) thereof, Whereas steps must be taken to ensure that importers in the new Member States falling within the first category can participate fairly in the allocation of the quantities available ; whereas for those importers, therefore, the reference quantities to be taken into account as giving access to the quantities reserved for traditional importers should be those imports from countries which are for them third countries on 31 December 1994 carried out between 1 July 1994 and 31 December 1994 as well as imports between 1 January 1995 and 30 June 1995 as part of the quota covered by Council Regulation (EC) No 1800/94 of 18 July 1994 opening and providing for the administration of Community tariff quotas for bulls, cows and heifers, other than those intended for slaughter, of certain Alpine and mountain breeds (3) ; Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autono ­ mous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round Multilateral Trade Negotia ­ tions (2), and in particular Article 8 thereof, Whereas, so as to avoid speculation, access to the quota should be denied to operators no longer carrying out an activity in the beef and veal sector on 1 January 1996 ; Whereas Regulation (EC) No 3066/93 provides for the opening of a tariff quota of 2 500 cows and heifers of various mountain breeds originating in the abovemen ­ tioned countries and benefiting from a 6 % ad valorem. rate of customs duty ; whereas management measures should be established for the import of these animals ; Whereas the management of the system should be ensured through import licences ; whereas, to tha end, it would be appropriate to define, in particular, the detailed rules for submission of applications, as well as the infor ­ mation which must be included on the applications and licences, if necessary by derogation from certain provi ­ sions of Commission Regulation (EEC) No 3719//8 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (4), as last amended by Regulation (EC) No 2137/95 (*), and Commission Regulation (EC) No 1445/95 of 26 June 1995 on rules of application for import and export licences in the beef and veal sector and repealing Regulation (EEC) No 2377/80 (6), as last amended by Regulation (EEC) No 2856/95 (7) ; whereas provision Whereas experience shows that limiting imports can give rise to speculative import applications ; whereas, in order to guarantee that the planned measures function correctly, most of the quantities available should be reserved for so-called traditional importers of cows and heifers of various mountain breeds ; whereas, so as not to introduce rigidity into trade relations in the sector, a second alloca ­ tion should be made available for operators able to show that they are carrying out a genuine activity involving trade in a significant number of animals with third coun ­ tries ; whereas in consideration of this and in order to ensure efficient management, a minimum of 15 animals should be required to have been exported or imported between 1 July 1994 and 30 June 1995 by the operators concerned ; whereas a batch of 15 animals in principle constitutes a normal load and whereas experience has (3) OJ No L 189, 23. 7. 1994, p. 20. (4) OJ No L 331 , 2. 12. 1988 , p. 1 . 0 OJ No L 214, 8 . 9 . 1995, p. 21 . if) OJ No L 143, 27. 6. 1995, p. 35 . 0 OJ No L 299, 12. 12. 1995, p. 10 . (') OJ No L 349, 31 . 12. 1994, p . 105. (2) OJ No L 328, 30 . 12. 1995, p. 31 . No L 27/ 10 rENl Official Journal of the European Communities 3 . 2. 96 should also be made for the licences to be issued after a delay for consideration and, where necessary, with the application of a single percentage reduction ; Whereas Article 82 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community customs code ('), as last amended by the Act of Accession of Austria, Finland and Sweden, provides for customs supervision of goods put into free circulation at a reduced rate of duty on account of their end-use ; whereas imported animals should be monitored for a certain period to ensure that they are not slaughtered ; whereas, in order to ensure that the animals concerned are not slaughtered, a security should be required ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 1 . The following tariff quota is hereby opened for the first six months of 1996 for animals originating in the third countries listed in Annex I : CN code (') Description Quotavolume Customs duty ex 0102 90 05 Cows and heifers, other than those 2 500 6 % ex 0102 90 29 intended for slaughter, of the following ad valorem ex 0102 90 49 mountain breeds : grey, brown, yellow and ex 0102 90 59 mottled Simmental bread and Pinzgau ex 0102 90 69 breed (') For Taric codes : see Annex II. 2. For the purposes of this Regulation, the animals referred to in paragraph 1 shall be considered not to be intended for slaughter if they are not slaughtered within four months of the date of acceptance of the declaration of release for free circulation . 1 July 1992 and 31 December 1994, animals covered by the CN codes listed in Annex II and CN code 0102 90 79 from countries which were for them third countries on 31 December 1994, and between 1 January and 30 June 1995 animals covered by import quotas governed by the Regula ­ tion given in point (b) of Annex III . (b) The second part, equal to 20 % of the quota volume, shall be reserved for importers who can prove that they imported, between 1 July 1994 and 30 June 1995, at least 15 live bovine animals falling within CN code 0102 from countries which, at the time of import, were for them third countries . Derogations may, however, be granted in the event of duly proven cases of force majeure. Article 2 1 . The quota referred to in Article 1 ( 1 ) shall be divided into two parts of 80 % , i.e. 2 000 head, and 20 %, i.e. 500 head. (a) The first part, equal to 80 % of the quota volume, shall be allocated to :  importers from the Community as constituted on 31 December 1994 who are able to furnish proof of having imported, between 1 July 1992 and 30 June 1995, animals covered by the import quotas governed by the Regulations listed in Annex III ,  importers from the new Member States who are able to furnish proof of having imported, between Importers must be entered in a national VAT register. 2 . Upon application for the right to import, the first part shall be allocated among importers in proportion to their imports of animals as referred to in ( 1 ) (a) between 1 July 1992 and 30 June 1995. 3 . Upon application for the right to import, the second part shall be allocated in proportion to the quantities applied for by importers as referred to in ( 1 ) (b). Applications for the right to import :  must cover 15 head or more,  may not cover more than 50 head .(') OJ No L 302, 19 . 10 . 1992, p. 1 . 3 . 2. 96 EN Official Journal of the European Communities No L 27/ 11 5. All notifications, including notifications of nil appli ­ cations, shall be made by telex or fax, drawn up on the basis of the models in Annexes IV and V where applica ­ tions have been made . Where applications for licences exceed this quantity, they shall only be considered within the limits of the said quantity. 4. Proof of import shall be provided exclusively by means of the customs document of release for free circu ­ lation duly endorsed by the customs authorities. Member States may accept a copy of the said document duly certified by the issuing authority where the applicant can prove to the satisfaction of the competent authority that he was not able to obtain the original documents . Article 5 1 . The Commission shall decide to what extent appli ­ cations may be accepted . 2. As regards the applications referred to in Article 4 (4), if the quantities in respect of which applications are made exceed the quantities available, the Commission shall reduce the quantities applied for by a fixed percen ­ tage . If the reduction referred to in the preceding subparagraph results in a quantity of less than 15 head per application, the allocation shall be by drawing lots, by batches of 15 head, by the Member States concerned. If the remaining quantity is less than 15 head, a single licence shall be issued for that quantity. Article 3 1 . Importers who on 1 January 1996 were no longer engaged in any activity in the beef and veal sector shall not qualify for an allocation in accordance with Article 2(1 ) (a). 2 . Any company formed by the merger of companies each havin rights under Article 2(2) shall benefit from the same rights as the companies from which it has been formed. Article 6 1 . Imports of quantities allocated shall be subject to presentation of an import licence . 2. Import licence applications may only be submitted to the competent authority of the Member State in which the applicant is entered in a national VAT register. 3 . After the notification of allocations from the Commission, import licences shall be issued as soon as possible on application by and in the names of the opera ­ tors who have obtained rights to import. The issue of licences shall be subject to the lodging by the applicant of a security of ECU 25 per head of cattle . The security shall be released immediately licences are returned to the issuing authority bearing an endorsement by the customs authorities certifying import of the animals . 4 . Import licences shall be valid for 90 days from the date of issue . They shall expire, however, on 30 June 1996 at the latest. 5. Licences issued shall be valid throughout the Community. 6 . Without prejudice to the provisions of this Regula ­ tion, Regulation (EEC) No 3719/88 and Regulation (EC) No 1445/95 shall apply. However, Article 8 (4) and the second subparagraph of Article 14(3) of Regulation (EEC) No 3719/88 shall not apply. Article 4 1 . An application for the right to import may only be submitted in the Member State in which the applicant is entered in a national VAT register. 2 . An applicant may submit only one application and that application shall refer to only one part of the quota. Where an applicant submits more than one application, all applications from that applicant shall be considered invalid . 3 . For the purposes of Article 2(1 ) (a), all applications from importers for rights to import, accompanied by the proof referred to in Article 2 (4), must reach the compe ­ tent authorities by 7 February 1996. After verification of the documents submitted, Member States shall forward to the Commission, by 16 February 1996 at the latest, the list of importers who meet the conditions for acceptance, showing in particular their names and addresses and the numbers of animals imported during the period referred to in Article 2(2), 4 . For the purposes of Article 2(l)(b), importers may submit applications for rights to import until 7 February 1996 together with the proof referred to in Article 2 (4). After verification of the documents presented, Member States shall forward to the Commission, by 16 February 1996 at the latest, the list of applicants and the quantities requested. No L 27/ 12 fENl Official Journal of the European Communities 3 . 2. 96 (b) in section 1 6, the CN codes given in Annex II ; (c) in section 20 , one of the following :  Razas de montaÃ ±a [Reglamento (CE) n ° 000/96]  Bjergracer (forordning (EF) nr. 000/96)  HÃ ¶henrassen (Verordnung (EG) Nr. 000/96)  Ã Ã Ã µÃ Ã ¯Ã ²Ã ¹Ã µÃ  Ã Ã Ã »Ã ­Ã  [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 000/961  Mountain breeds (Regulation (EC) No 000/96)  Races de montagne [rÃ ¨glement (CE) n0 000/96]  Razze montagna [regolamento (CE) n . 000/96] Article 7 1 . Checks to ensure that imported animals are not slaughtered within four months of release into free circu ­ lation shall be carried out in accordance with Article 82 of Regulation (EEC) No 2913/92. 2. Without prejudice to the provisions of Regulation (EEC) No 2913/92, importers shall lodge a security of ECU 1 367 per tonne with the competent customs autho ­ rities to ensure compliance with the obligation not to slaughter the animals. The security shall be released immediately proof is supplied to the customs authorities concerned that the animals : (a) have not been slaughtered within four months of the date of release for free circulation, or (b) have been slaughtered within that period for reasons constituting a case of force majeure or for health reasons or have died as a result of sickness or an acci ­ dent.  Bergrassen (Verordening (EG) nr. 000/96)  RaÃ §as de montanha [Regulamento (CE) n ? 000/96]  Vuoristorotuja [Asetus (EY) N:o 000/96]  Bergraser (fÃ ¶rordning (EG) nr 000/96). Article 9 Not later than three weeks after the importation of the animals specified in this Regulation , the importer shall inform the competent authority which issued the import licence of the number and origin of the imported animals . That authority shall communicate the informa ­ tion in question to the Commission at the beginning of each month . Article 10 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1996. Article 8 On the licence application and the licence itself shall be entered : (a) in section 8 , the countries referred to in Annex I ; the licence shall carry with it an obligation to import from one or more of those countries : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 February 1996 . For the Commission Franz FISCHLER Member of the Commission 3 . 2. 96 Official Journal of the European Communities No L 27/13 ANNEX I List of third countries  Hungary  Poland  Czech Republic  Slovakia  Romania  Bulgaria  Lithuania  Latvia  Estonia ANNEX II Tanc codes CN codes Taric codes ex 0102 90 05 0102 90 05*20 * 40 ex 0102 90 29 0102 90 29*20 * 40 ex 0102 90 49 0102 90 49*20 * 40 ex 0102 90 59 0102 90 59*11 * 19 * 31 * 39 ex 0102 90 69 0102 90 69*10 * 30 ANNEX III Regulations referred to in Article 2 ( 1 ) (a) Council Regulations : (EEC) No 1950/92 (EEC) No 1951 /92 (EEC) No 1918/93 (EEC) No 1919/93 (OJ No L 197, 16 . 7 . (OJ No L 197, 16 . 7 . (OJ No L 174, 17 . 7 . (OJ No L 174, 17 . 7. 1993, p . 5). 1993, p. 11 ). 1993, p. 3). 1993, p . 10). (b) Regulation : (EC) No 1800/94. No L 27/ 14 HENH Official Journal of the European Communities 3 . 2 . 96 ANNEX IV EC Fax No (32-2) 296 60 27 / (32-2) 295 36 13 Application of Article 2 (1 ) (a) of Regulation (EC) No 0000/96 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR IMPORT LICENCE APPLICATION Date : Period : Member State : Serial number Applicant (name and address) Quantity (head) imported from1 July 1 992 to 30 June 1995 \ Total Member State : Fax No 3 . 2. 96 I EN I Official Journal of the European Communities No L 27/15 ANNEX V EC Fax No (32-2) 296 60 27 / (32-2) 295 36 13 Application of Article 2 (1 ) (b) of Regulation (EC) No 207/96 COMMISSION OF THE EUROPEAN COMMUNITIES DG VI/D/2  BEEF AND VEAL SECTOR IMPORT LICENCE APPLICATION Date : Period : Member State Serial number Applicant (name and address) Quantity (head) Total Member State : Fax No Tel .